DETAILED ACTION

Response to Arguments
Applicant’s arguments and amendments filed on 10/27/2022, with respect to the rejection of claims 38-57 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 38-44, 49-50, and 53-57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardesty et al. (US 2015/0025797 A1) (Hardesty hereinafter).
Regarding claim 38, Hardesty discloses an unmanned vehicle for a marine environment, wherein the unmanned vehicle is controllable by a marine electronic device of a marine vessel traveling on a surface of a body of water (Fig. 4, ship 402 and unmanned aerial vehicle 404), the unmanned vehicle comprising:
a location sensor configured to gather location data corresponding to the unmanned vehicle; a propulsion system configured to propel the unmanned vehicle; at least one operational component configured to gather operational data, wherein the operational component comprises at least one of a sensor configured to obtain sensor data or a camera configured to obtained camera data ([0066]);
a transmitter configured to transmit data to the marine electronic device; a receiver configured to receive instructions from the marine electronic device ([0070]);
a processor and a memory including computer program product stored thereon, wherein the computer program product is configured, when executed by the processor, to:
determine location data indicative of a current location of the unmanned vehicle; transmit the location data to the marine electronic device; receive a landing control signal from the marine electronic device with instructions to land on the marine vessel while the marine vessel is travelling along the surface of the body of water, wherein the landing control signal is based on a location of the marine vessel, a direction of travel of the marine vessel, and a speed of travel of the marine vessel; and cause the propulsion system to propel the unmanned vehicle, based on the location of the marine vessel, the speed of travel of the marine vessel, and the direction of travel of the marine vessel, to land on the marine vessel ([0073] - [0082]);
Regarding claims 39-40, Hardesty discloses the unmanned vehicle of claim 38, as stated above, wherein the landing control signal from the marine electronic device includes instructions to land on the marine vessel within one or more safe sectors corresponding to the marine vessel, wherein the one or more safe sectors provide travel approach options for the unmanned vehicle to approach and land on the marine vessel so as to avoid undesirable travel approach options for the unmanned vehicle; and wherein the one or more safe sectors are user-defined ([0079]).
Regarding claim 41, Hardesty discloses the unmanned vehicle of claim 40, as stated above, wherein the one or more safe sectors were drawn by a user using a touch screen of the marine electronic device ([0109] and [0114]).
Regarding claim 42, Hardesty discloses the unmanned vehicle of claim 39, as stated above, wherein the one or more safe sectors include at least one of safe altitudes for the unmanned vehicle, a minimum altitude for the unmanned vehicle, and one or more angles of approach relative to the marine vessel ([0030).
Regarding claim 43, Hardesty discloses the unmanned vehicle of claim 38, as stated above, wherein the landing control signal is further based on a current sea level ([0032]).
Regarding claim 44, Hardesty discloses the unmanned vehicle of claim 38, as stated above, wherein the landing control signal is further based on an altitude of a landing pad on the marine vessel for the unmanned vehicle ([0031] and [0079]).
Regarding claims 49-50, Hardesty discloses the unmanned vehicle of claim 38, as stated above, wherein the unmanned vehicle is an unmanned aerial vehicle such that the propulsion system is configured to cause the unmanned aerial vehicle to fly around the marine environment; and travel along the surface of the body of water of the marine environment ([0029]).
Regarding claim 53, the elements contained in claim 53 are substantially similar to elements presented in claim 38, except that it sets forth the claimed invention as a device rather than a vehicle and is rejected for the same reasons as applied above.
Regarding claim 54, the elements contained in claim 54 are substantially similar to elements presented in claim 39, except that it sets forth the claimed invention as a device rather than a vehicle and is rejected for the same reasons as applied above.
Regarding claim 55, the elements contained in claim 55 are substantially similar to elements presented in claim 41, except that it sets forth the claimed invention as a device rather than a vehicle and is rejected for the same reasons as applied above.
Regarding claim 56, the elements contained in claim 56 are substantially similar to elements presented in claim 42, except that it sets forth the claimed invention as a device rather than a vehicle and is rejected for the same reasons as applied above.
Regarding claim 57, the elements contained in claim 57 are substantially similar to elements presented in claim 38, except that it sets forth the claimed invention as a method rather than a vehicle and is rejected for the same reasons as applied above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Hardesty in view of Shehata et al. (US 2015/0142211 A1) (Shehata hereinafter).
Regarding claim 52, Hardesty discloses the unmanned vehicle of claim 38, as stated above, except for “wherein the at least one sensor is at least one of a sonar system, a radar system, a microphone, a temperature sensor, a wind sensor, a heave/roll sensor, or an IR sensor”.
Shehata teaches such claimed subject matter. Shehata teaches that “each UAV 325 may comprise operations control, flight control, navigation control, cameras, sensors (sonar for ground height, atmospheric sensors for air pressure, GPS hardware for location tracking, any payload sensors” ([0143]).
Therefore, it would have obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to using the sensors taught by Shehata into the invention of Hardesty to gather data for flight control operation of UAVs.

Allowable Subject Matter
Claims 45-48 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-5, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/Examiner, Art Unit 3661